Name: 2006/521/EC: Commission Decision of 25 July 2006 amending Decisions 2005/692/EC, 2005/733/EC and 2006/7/EC as regards certain protection measures in relation to highly pathogenic avian influenza (notified under document number C(2006) 3302) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  health;  cooperation policy;  agricultural activity;  animal product
 Date Published: 2007-05-08; 2006-07-27

 27.7.2006 EN Official Journal of the European Union L 205/26 COMMISSION DECISION of 25 July 2006 amending Decisions 2005/692/EC, 2005/733/EC and 2006/7/EC as regards certain protection measures in relation to highly pathogenic avian influenza (notified under document number C(2006) 3302) (Text with EEA relevance) (2006/521/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(6) thereof, Whereas: (1) Following the outbreak of avian influenza, caused by a highly pathogenic H5N1 virus strain, in south-eastern Asia starting in December 2003, the Commission adopted several protection measures in relation to avian influenza. Those measures included, in particular, Commission Decision 2005/692/EC of 6 October 2005 concerning certain protection measures in relation to avian influenza in several third countries (3), Commission Decision 2005/733/EC of 19 October 2005 concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Turkey and repealing Decision 2005/705/EC (4) and Commission Decision 2006/7/EC of 9 January 2006 concerning certain protection measures in relation to the import of feathers from certain third countries (5). (2) Commission Decision 2005/759/EC of 27 October 2005 concerning certain protection measures in relation to highly pathogenic avian influenza in certain countries and the movement from third countries of birds accompanying their owners (6) and Commission Decision 2005/760/EC of 27 October 2005 concerning certain protection measures in relation to highly pathogenic avian influenza in certain third countries for the import of captive birds (7) lay down certain protection measures concerning the importation of unprocessed feathers, birds other than poultry and birds accompanying their owners from third countries. (3) For the sake of clarity and transparency, the provisions relating to these imports in Decision 2005/692/EC should be deleted. It is furthermore appropriate to delete any reference to the import of products produced before 1 January 2004, as these products have been in cold storage for more than two years and most stocks should now be depleted. A transitional period will be provided to give business operators time to dispose of any possibly remaining stocks. (4) Decision 2005/692/EC applies until 30 September 2006. However, as outbreaks of the Asian lineage of the avian influenza virus still occur in south-east Asia and China, it is appropriate to prolong the application of that Decision until 31 December 2007. (5) Decision 2005/733/EC applies until 31 July 2006. However, outbreaks of the Asian lineage of the avian influenza virus still occur in the region. It is therefore appropriate to prolong the application of that Decision until 31 December 2006. (6) In the interests of clarity of Community legislation, the title of Decision 2006/7/EC should be slightly amended to specify that it applies to all third countries. (7) Since the adoption of Decision 2006/7/EC, the Commission has been revising the existing permanent Community measures concerning imports of feathers, in particular the relevant provisions concerning import requirements for untreated feathers laid down in Chapter VIII of Annex VIII of Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (8). That legislative procedure however has not been completed. (8) Decision 2006/7/EC applies until 31 July 2006. However, new cases of avian influenza have been confirmed several times in a number of third countries in several continents recently, both in poultry flocks and in wild birds. Therefore the period of application of that Decision should be extended until 31 December 2006. (9) Decisions 2005/692/EC, 2005/733/EC and 2006/7/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/692/EC is amended as follows: 1. In Article 1, paragraphs 2 and 3 are deleted. 2. Article 4 is deleted. 3. In Article 7, the date 30 September 2006 is replaced by 31 December 2007. Article 2 In Article 6 of Decision 2005/733/EC, the date 31 July 2006 is replaced by 31 December 2006. Article 3 Decision 2006/7/EC is amended as follows: 1. The title is replaced by the following: Commission Decision 2006/7/EC of 9 January 2006 concerning certain protection measures in relation to the import of feathers from third countries. 2. In Article 4, the date 31 July 2006 is replaced by 31 December 2006. Article 4 The Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 5 This Decision shall apply from 27 July 2006. Article 1(1) shall apply from 1 October 2006. Article 6 This Decision is addressed to the Member States. Done at Brussels, 25 July 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1, corrected by OJ L 191, 28.5.2004, p. 1). (3) OJ L 263, 8.10.2005, p. 20. (4) OJ L 274, 20.10.2005, p. 102. Decision as amended by Decision 2006/321/EC (OJ L 118, 3.5.2006, p. 18). (5) OJ L 5, 10.1.2006, p. 17. Decision as amended by Decision 2006/183/EC (OJ L 65, 7.3.2006, p. 49). (6) OJ L 285, 28.10.2005, p. 52. Decision as last amended by Decision 2006/405/EC (OJ L 158, 10.6.2006, p. 14). (7) OJ L 285, 28.10.2005, p. 60. Decision as last amended by Decision 2006/405/EC. (8) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 208/2006 (OJ L 36, 8.2.2006, p. 25).